Citation Nr: 1622324	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-23 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches, including as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1988 to June 1988 and from February 1991 to April 1991, including service in the Southwest Asia theater of operations during the Persian Gulf War.  He also claimed to have reserve service in the United States Army from 1987 to 2009 and active duty from September 1987 to April 1988, which was not verified.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the matter was subsequently transferred to the RO in Montgomery, Alabama.

In June 2015, the Veteran was afforded a personal hearing before the undersigned.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the June 2015 hearing, the Veteran and his wife stated that he injured his back during training during active duty or active duty for training, began having sleeping problems during reserve duty, and had difficulties with his blood pressure and headaches during his last deployment.  

In April 2011, the RO issued a Formal Finding on the Partial Unavailability of Service Treatment Records (STRs) and on the lack of information required to verify Active Duty Service.  The RO stated that it determined that the STRs for the Veteran's Army periods of service from September 1987 to June 1988 and February 1991 to April 1991 are unavailable for review and also determined that the information required to verify the Veteran's active duty service for the period of September 1987 to April 1988 is unavailable.  

The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In light of the missing service records and the Veteran's reserve service, further development is required.  The Veteran's military pay records dating from 1987 to 2009 should be requested to verify the specific dates of any period(s) of active duty and ACDUTRA/INACDUTRA service in the Army and Army Reserves from the Defense Finance and Accounting Service (DFAS).  

The Veteran has not been afforded a VA examination in connection with these claims for service connection.  Medical treatment records show that the Veteran was treated for low back pain in August 1987 and February 1991, hypertension in August 1987 and underwent a sleep study in May 2000 resulting in a diagnosis of obstructive sleep apnea.  The Veteran has been diagnosed as having degenerative changes in the lower lumbar spine, hypertension, and sleep apnea.  In light of the testimony provided by the Veteran and his wife and VA's heightened obligation to assist the Veteran in obtaining evidence in this case, a VA examination should be obtained.  Furthermore, given the Veteran's service in Southwest Asia during the Gulf War, an examination is needed in order to determine the probable etiologies of the Veteran's symptoms; specifically whether all symptoms the Veteran is experiencing are attributable to known underlying pathology or an undiagnosed illness.  38 C.F.R. § 3.317 (2015).  As such, further development is necessary for this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who him for the claimed back disability, sleep apnea, hypertension and headaches.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Contact Defense Finance and Accounting Service (DFAS) and request the Veteran's military pay records dating from 1987 to 2009 to verify the specific dates of any period(s) of active duty and ACDUTRA/INACDUTRA service in the Army and Army Reserves.  All records requests and responses received must be documented in the claims file and all pertinent follow-up should be undertaken.

3.  Thereafter, schedule the Veteran for a medical examination by an appropriate VA examiner to determine the etiology of the back disability, sleep apnea, hypertension and headaches.  The claims file must be made available to the examiner for review prior to the examination.

Based on the review of the record, the examiner should opine as to whether all of the Veteran's symptoms can be attributed to a known clinical diagnosis.  

For any of the Veteran's symptoms can be attributed to a known diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disability or disabilities is/are related to the Veteran's military service.  

As the Veteran served in Southwest Asia, if any symptoms cannot be attributed to a known diagnosis, the VA examiner should address whether service connection may be established for a chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) based on his service.

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches are caused or aggravated by his hypertension.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

A rationale for all opinions expressed must be provided.  

4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




